internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-106787-99 date date a b x y seller seller newco ruling ruling date date dear this is in reply to your letter dated date and subsequent correspondence requesting rulings on behalf of x under sec_708 of the internal_revenue_code and regarding the applicability of two prior letter rulings mr eric b sloan the information submitted states that x is a limited_liability_company that is classified as a partnership for federal_income_tax purposes a holds a percent capital and profits interest in x and b holds a percent capital and profits interest in x y is a limited_liability_company that is classified as a partnership for federal_income_tax purposes x holds a percent capital and profits interest in y and b holds a percent capital and profits interest on date x acquired certain gas working interests ruling assets from seller in exchange for cash and additional payments payable from time to time seller also retained production payments the internal_revenue_service the service issued ruling to x with respect to the transfer of the ruling assets on date y acquired certain gas operating and or royalty interests ruling assets from seller in exchange for cash a non-recourse note and additional payments payable from time to time seller also retained production payments the service issued ruling to y with respect to the transfer of the ruling assets to segregate the ownership of the ruling assets from interests in y a division of x into x and newco a newly formed limited_liability_company is proposed immediately thereafter a will hold a percent capital and profits interest in newco and b will hold a percent capital and profits interest in newco newco will be classified as a partnership for federal_income_tax purposes newco will hold the ruling assets and y will continue to hold the ruling assets x represents that after the division all of the ruling assets and the liabilities associated with them will be owned and owed by newco x also represents that there will not be any material changes to the purchase and sale agreement between seller and x regarding the ruling assets in connection with this transfer x represents that after the division all of the ruling assets and the liabilities associated with them will continue to be owned and owed by y x also represents that there will not be any material changes to the purchase and sale agreement between seller and y regarding the ruling assets in connection with the transfer of the ruling assets you have requested rulings that after the division both x and newco will be considered continuations of x for federal_income_tax purposes ruling will apply to newco mr eric b sloan and ruling will continue to apply to y sec_708 provides that in the case of a division of a partnership into two or more partnerships the resulting partnerships other than a resulting_partnership the members of which had an interest of percent or less in capital and profits of the prior_partnership shall for purposes of sec_708 be considered a continuation of the prior_partnership sec_1_708-1 of the income_tax regulations provides in part that upon the division of a partnership into two or more partnerships the resulting_partnership or partnerships shall be considered a continuation of the prior_partnership if its members had an interest of more than percent in the capital and profits of the prior_partnership based on the facts and representations submitted we conclude that x after the division and newco will be considered continuations of the present x in addition we conclude that ruling will apply to newco to the same extent that ruling applied to x and ruling will continue to apply to y after the division except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding the tax consequences of the transfer of the ruling assets to newco or the assumption of the liabilities associated with the ruling assets by newco in addition no opinion is expressed concerning the tax consequences of any transfer of any interest in x y or newco this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely h grace kim assistant to the chief branch office of the assistant chief_counsel industries passthroughs special enclosures copy of this letter copy for sec_6110 purposes
